Order entered January 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00608-CR
                                      No. 05-18-00609-CR
                                      No. 05-18-00610-CR

                         BRANDON RASHAD BURTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-00846-U, F17-55788-U & F16-51151-U

                                            ORDER
        Before the Court is appellant’s January 2, 2019 second motion for an extension of time

to file appellant’s brief. We GRANT appellant’s motion and ORDER the brief filed no later

than February 1, 2019. Appellant is cautioned that the failure to file a brief by that date may

result in these appeals being abated for the trial court to make findings in accordance with rule of

appellate procedure 38.8. See TEX. R. APP. P. 38.8(b)(2).


                                                       /s/   LANA MYERS
                                                             JUSTICE